Citation Nr: 0401527	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  03-03 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Basic eligibility for nonservice-connected death pension 
benefits.


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel




INTRODUCTION

The appellant has brought this claim as the widow of a 
deceased individual who had recognized guerrilla service 
during World War II.  The service department has certified 
that the decedent had recognized guerilla service from March 
10, 1945 to October 15, 1945.  He died in September 1999.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.


FINDINGS OF FACT

1.  The veteran died in September 1999.  According to the 
death certificate, his death was due to cardiopulmonary 
arrest, secondary to hypoxic encephalopathy, secondary to 
acute myocardial infarction.  

2.  The service department has certified that the decedent 
had recognized guerrilla service from March 1945 to October 
1945.  

3.  The medical evidence of record indicates that the 
decedent did not suffer from a cardiopulmonary arrest, 
hypoxic encephalopathy or myocardial infarction during or 
within one year after his verified service.

4.  The medical evidence of record indicates that the 
decedent did not develop heart disease until many years 
subsequent to active service, and there is no demonstrable 
connection between such service and the causes of his death.

5.  At the time of the veteran's death, he had no pending 
claims for entitlement to any VA benefits.  

CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause the 
decedent's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2003).

2.  The appellant's claim for entitlement to accrued benefits 
is without legal merit.  38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. § 3.1000 (2003).

3.  Basic eligibility to VA nonservice-connected death 
pension benefits has not been established.  38 U.S.C.A. §§ 
 107, 1521, 1541 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 
3.6, 3.40, 3.41 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  

The United States Court of Appeals for Veterans Claims (the 
Court) has not specifically addressed whether the VCAA 
applies to cases involving basic eligibility for VA benefits, 
as is one of the issues in the present case.  However, the 
Court has held that the VCAA is not applicable to matters in 
which the law, and not the evidence, is dispositive.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002) (service 
during the Iranian hostage crisis is not a "period of war" 
for purposes of entitlement to nonservice-connected pension 
benefits); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001)(case involved application of 38 U.S.C.A. § 101(3) 
to determine whether the appellant was entitled to 
recognition as the surviving spouse of a veteran).

One of the issues in this case involves a question of 
eligibility for VA benefits, and the outcome of that claim 
depends on whether the appellant's deceased husband had 
qualifying service for the appellant to receive death pension 
benefits.  Another issue is this case involves a question of 
legal entitlement to accrued benefits.  To the extent in 
which the law is dispositive on those issues in this case, 
the VCAA is not applicable.  See 38 C.F.R. § 3.159(d) (2003).  
Nevertheless, as the appellant claims that the veteran had 
qualifying military service, there is an evidentiary 
question, and to that extent, the VCAA is applicable to the 
death pension claim.  The VCAA is applicable to the claim for 
service connection for the cause of death.  

Under the VCAA, VA must notify claimants of the evidence and 
information necessary to substantiate a claim for benefits, 
and inform the claimant whether he or VA bears the burden of  
producing or obtaining that evidence or information.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In this case, the 
appellant filed her claim for dependency and indemnity (DIC) 
benefits in August 2001.  Following receipt of the claim, the 
RO notified the appellant by letter dated in August 2001 of 
the VCAA and how it applied to her claims.  In February 2002, 
the RO notified the appellant that her claims had been 
denied.  

The RO explained that her deceased spouse did not have 
qualifying service for her to receive nonservice-connected 
death pension, based upon his verified military service.  She 
was told that he did not die of a service-connected 
disability.  She was also told that she was not legally 
entitled to accrued benefits because she had not filed a 
timely application within one year of the veteran's death.  
The Board has determined otherwise, as is mentioned in the 
discussion below, but, nonetheless, has also concluded that 
the appellant is not legally entitled to accrued benefits.  
In a September 2002 statement of the case (SOC), the RO 
provided the appellant VA regulations governing service 
connection, recognized service, and accrued benefits, and 
further explained why the claims were denied.  In light of 
the foregoing, the Board is satisfied that VA has no 
outstanding duty to further inform the appellant of the 
evidence needed to substantiate her claims, and of her and 
VA's respective duties concerning providing information and 
evidence.

The VCAA also requires that VA make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 
C.F.R. § 3.159(c), (d)).  Here, the RO obtained all relevant 
evidence referenced by the appellant.  The Board finds that 
the requirements of the VCAA have been met to the extent 
possible, and there would be no possible benefit by delaying 
this case for further development.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546  (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
For example, the RO found that the appellant had not filed an 
application for accrued benefits within the applicable 1 year 
regulatory timeframe.  It its February 2002 notice, the RO 
stated: 

A claim for accrued benefits must be filed within one 
year from the date of the veteran's death.  The veteran 
died on September 16, 1999 and your claim was received 
on August 4, 2000.  Since your claim was received more 
than one year after the veteran's death, you have no 
legal entitlement to accrued benefits.

It is unnecessary to remand this issue in order for the RO to 
acknowledge that the filing in August 2000 was within the one 
year period of the veteran's death, because the veteran had 
no claims pending with VA at the time of his death, another 
reason why the claim is legally insufficient at this point in 
time.  

Lastly, the Board also notes here that pursuant to 38 
U.S.C.A. § 5103(a), upon receipt of a complete or 
substantially complete claim, VA must notify the claimant and 
claimant's representative, if any, of any information or 
evidence which has not already been provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(b) 
further provides that if such information or evidence is not 
received by VA within one year from the date of VA's notice 
to the claimant under 38 U.S.C.A. § 5103(a), no benefit may 
be paid or furnished by reason of the claimant's application.  

One of the regulations promulgated by VA to implement VCAA 
was recently invalidated by the United States Court of 
Appeals for the Federal Circuit (Federal Circuit).  The 
Federal Circuit held invalid the provisions of 38 C.F.R. 
§ 3.159(b)(1) which allowed a decision to be made before the 
one year period for submitting new evidence had expired with 
the proviso that if the information or evidence was 
subsequently provided within the one-year period, then VA 
would readjudicate the claim.  Paralyzed Veterans of 
America(PVA)  v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003).  While this case was pending at the Board, 
a regulatory change was implemented in response to the PVA 
case.  The newly enacted regulation allows VA to adjudicate a 
claim within a year of receipt, without any prohibition.  The 
new provision is retroactive to the date of the VCAA, 
November 9, 2000.  Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §  ____).  

Therefore, the Board finds that there is no prejudice to the 
appellant in this case as a result of any legal deficiency in 
the VCAA notice furnished to her by the RO pursuant to the 
invalidated regulation, because that regulation has now been 
cured by legislative enactment.  Id.  Further, the Court has 
concluded that the VCAA is not applicable where the appellant 
was fully notified and aware of the type of evidence required 
to substantiate his or her claim and that no additional 
assistance would aid in further developing the claim.  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  


II.  Service connection for the cause of the veteran's death

Service department records confirm that the veteran was 
missing from August 1, 1944, the beginning of his service in 
the Armed Forces of the United States, to March 9, 1945, and 
that he had recognized guerillas status from March 10, 1945 
to October 15, 1945.  His record of physical examination at 
the time of service entry, if made, was lost or destroyed as 
a result of the war.  Clinical abstracts in May 1945 show 
that he was wounded in action with a shell fragment wound 
following the explosion of a grenade to the left thigh and 
face.  A chest x-ray taken in October 1945 shows that he had 
a fluoroscopically healthy chest at that time.  

At VA examination in August 1958, the veteran had residuals 
of the shell fragment wounds.  Heart sounds were fairly 
strong and regular, with no murmurs.  No indicated 
abnormalities were noted.  A corresponding chest x-ray was 
normal.  

In September 1996, the RO conducted a Field examination to 
determine whether the veteran was still alive.  The veteran 
was observed to be ambulatory, oriented, and accessible to 
normal conversation.  VA continued paying his benefits.  

Private medical records show that the veteran was under the 
care of 2 private physicians from September 9, 1999 until 
September 12, 1999, for post-cardiac arrest.  They did not 
treat him for his service-connected disabilities.  

VA terminal hospital records show that the veteran was 
admitted to the VA hospital on an emergency basis on 
September 12, 1999 with loss of consciousness.  He died four 
days later, on September 16, 1999, during the course of his 
hospitalization.  

The death certificate listed the causes of death as 
cardiopulmonary arrest secondary to hypoxic encephalopathy, 
secondary to acute myocardial infarction, status post 
cardiopulmonary arrest, with an underlying cause of sepsis, 
secondary to pneumonia high risk; and urinary tract 
infection.  

At the time of the veteran's death, service connection was in 
effect for gunshot wound to the left thigh, 10 percent 
disabling, and scars, right face, 10 percent disabling; with 
a combined disability rating of 20 percent, effective from 
February 1958 until the time of his death.  

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for the cause of the veteran's death.

Initially, the Board notes that although the veteran served 
in a time of war, there has been no allegation or evidence 
that that cardiopulmonary arrest, hypoxic encephalopathy, 
myocardial infarction, sepsis, pneumonia, and urinary track 
infection began in combat.  Therefore, 38 U.S.C.A. § 1154(b), 
pertaining to proof of service incurrence or aggravation of a 
disease or injury in the case of a veteran who engaged in 
combat with the enemy, is not for application.

In order to warrant service connection for cause of death, 
the evidence must show that an injury, disease, or other 
event in service was either the principal or a contributory 
cause of death.  See 38 U.S.C.A. §§ 1110, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.312(a) (2003).  The veteran's available 
service medical records are negative for complaints related 
to the heart, brain, lungs or urinary tract.  One available 
record, a chest examination, was normal during service.  
There are no additional medical records in the veteran's file 
from the time of his discharge in 1945 until the time of his 
death that show of any complaints related to the heart, 
brain, lungs or urinary tract.  Post-service private 
treatment records dated in 1994 from Dr. Magampon and the 
terminal records dated in 1999, many years after service 
separation, are the first medical records documenting the 
diagnosis of those disorders.  That is, there is no evidence 
that the conditions causing the veteran's death were in 
proximity to service or are related to any in-service disease 
or injury.  There is no competent evidence of record 
providing a nexus for the veteran's causes of death and 
service or indicating that his service-connected disabilities 
were related to his death.  Accordingly, the Board need not 
obtain a medical opinion in this case.  Cf. Charles v. 
Principi, 16 Vet. App. 370 (2002).  

In addition, the Board notes that the appellant in this case 
has not necessarily asserted that the disorders from which 
the veteran died were incurred in service.  Rather, she 
asserts that she is entitled to DIC benefits because her 
deceased husband served in the United States military.  That 
being said, the Board does not doubt the sincerity of the 
appellant's belief in her entitlement.  To the extent that 
she may be contending that there is a causal connection 
between his service connected gunshot wound and scars 
disabilities and his death, or that there is a connection 
between the disorders from which he died and service, the 
appellant has not been shown to be a medical expert.  She is, 
therefore, not qualified to express an opinion regarding any 
medical causation of the veteran's cardiopulmonary arrest 
secondary to hypoxic encephalopathy secondary to acute 
myocardial infarction, status post cardiopulmonary arrest, 
with and underlying cause of sepsis, secondary to pneumonia 
high risk; and urinary tract infection, which led to the 
veteran's death.  It is the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
and the appellant's lay opinions cannot be accepted as 
competent evidence to the extent that they purport to 
establish such medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).

Nor can service connection for cardiovascular disease, or 
encephalitis be granted on a presumptive basis.  Under 
Section 1101, a these disorders may warrant service 
connection if manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  In this case, the first objective evidence of an 
cardiovascular disease and encephalitis was decades after 
service.  Thus, service connection for cardiopulmonary 
arrest, hypoxic encephalopathy, and acute myocardial 
infarction cannot be granted on a presumptive basis.

The Board finds that the preponderance of the evidence is 
against any finding of a basis to link the veteran's death 
with his period of service.  Accordingly, the preponderance 
of the evidence is against the grant of service connection 
for cause of death, and there is no doubt to be resolved.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


III.  Accrued benefits

The appellant's claim for accrued benefits is without legal 
merit.  Periodic monetary benefits to which a veteran was 
entitled at death under existing ratings or decisions, or 
those based on evidence in the file at the date of death and 
due and unpaid for a period not to exceed two years, shall, 
upon the death of such veteran, be paid to the veteran's 
spouse.  See 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§ 3.1000 (2003); see also Bonny v. Principi, 16 Vet .App. 504 
(2002); Veterans Benefits Act of 2003, P.L. 108- __ , Section 
104 (H.R. 2297, December 16, 2003).  Applications for accrued 
benefits must be filed within one year after the date of 
death.  Id.

Again, at the time of the veteran's death, service connection 
was in effect for gunshot wound to the left thigh, 10 percent 
disabling, and scars, right face, 10 percent disabling; with 
a combined disability rating of 20 percent, effective from 
February 1958 until the time of his death.  In December 1994, 
the RO denied the veteran's claim for special monthly 
compensation on account of need of Aid and Attendance or 
being housebound.  He was notified of the decision in 
December 1994, and did not file an objection or appeal.  The 
next activity in the claims folder is the Field investigation 
in September 1996, which took place to determine whether the 
veteran was alive.  There was no claim pending at that time.  

Based upon the evidence of record, the Board determines that 
the veteran did not have any claims, formal or informal, 
pending for a VA benefit at the time of his death in 
September 1999.  In Jones v. West, 136 F.3d 1296, 1299 (Fed. 
Cir. 1998), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) concluded that for a 
surviving spouse to be entitled to accrued benefits, "the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."  The Federal Circuit noted that 
this conclusion comported with its decision in Zevalkink v. 
Brown, 102 F.3d 1236 (Fed Cir. 1996), wherein the Federal 
Circuit stated that a consequence of the derivative nature of 
the surviving spouse's entitlement to a veteran's accrued 
benefits claim is that, without the veteran having a claim 
pending at time of death, the surviving spouse has no claim 
upon which to derive his or her own application.  See Jones, 
136 F.3d at 1300.

In the instant case, the claims file is absent any evidence 
that the veteran had a claim pending for any VA benefit at 
the time of his death.  Accordingly, there is no legal basis 
to the appellant's claim for payment of accrued benefits.  
See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  As the law, and 
not the evidence, is dispositive in this case, entitlement to 
payment of accrued benefits is denied due to the absence of 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


IV.  Nonservice-connected death pension benefits

The Board finds that the appellant's claim for nonservice-
connected death benefits is without legal merit.  The 
surviving spouse of a veteran is entitled to receive VA 
improved nonservice-connected death pension benefits if the 
veteran had qualifying service under 38 U.S.C.A. § 1521(j) 
(West 2002).  The term veteran means a person who served in 
the active military, naval, or air service, and who was 
discharged or released there from under conditions other than 
dishonorable.  See 38 U.S.C.A. § 101(2) (West 2002); see also 
38 C.F.R. § 3.1(d) (2003).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
including organized guerilla forces under commanders 
appointed, designated, or subsequently recognized by the 
Commander in Chief, Southwest Pacific Area, or other 
competent authority in the Army of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of any law of the United States 
conferring rights, privileges, or benefits upon any person by 
reason of the service of such person or the service of any 
other person in the Armed Forces, except benefits under 
contracts of National Service Life Insurance entered into 
before February 18, 1946; chapter 10 of title 37; and 
chapters 11 and 13 of this title.  See 38 U.S.C.A. § 107(a) 
(West 2002).  

According to the veteran's service personnel records, he 
served as a recognized guerilla from March 1945 to October 
1945.  Thus, under Section 107(a), the veteran shall not be 
deemed to have had active military, naval, or air service for 
purposes of Title 38, Section 1541.  See 38 U.S.C.A. § 
107(a).  See Rivera v. Principi, 2003 U.S. App. Lexis 6909 
(April 10, 2003) (unpublished).

Consequently, there is no legal basis on which the 
appellant's claim for nonservice- connected death pension 
benefits can be based.  The veteran did not have qualifying 
service under Section 1541.  As the law, and not the 
evidence, is dispositive, the appeal is denied due to the 
absence of legal merit.  See Sabonis, 6 Vet. App. at 430.  
The Board is bound by 38 U.S.C.A. § 107(a), and therefore has 
no choice but to deny the appellant's death pension claim.  
See 38 U.S.C.A. §§ 501(a), 7104(c) (West 2002); 38 C.F.R. 
§ 19.5 (2003).


ORDER

Service connection for the cause of the veteran's death is 
denied.

The appeal for accrued benefits is denied.

Basic eligibility for nonservice-connected VA death pension 
benefits is denied.



	                        
____________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



